Citation Nr: 0635203	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cirrhosis of the 
liver. 

2. Entitlement to an extension of a temporary total 
disability rating beyond March 1, 1998 pursuant to 38 C.F.R. 
§ 4.30 for a period of convalescence following surgery to 
treat the service-connected right shoulder disability. 

3. Entitlement to an increased rating for the residuals of a 
right shoulder injury, post-operative, currently evaluated as 
30 percent disabling.

4. Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to March 1977 
and from January 1978 to January 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously remanded for further development by 
the Board in August 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The Board notes that in during the course of this appeal, the 
veteran was granted a temporary total disability rating and 
an increased rating for his right shoulder condition.  
However, as these awards do not represent a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of an increased rating for a duodenal ulcer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  There is no medical evidence of cirrhosis of the liver or 
liver disease in service, or that any current liver condition 
is related to service.

2.  The medical evidence shows that cirrhosis of the liver or 
liver disease is due to alcohol use. 

3.  The evidence of record, taken as a whole, demonstrates 
that the veteran's service-connected right should disability 
necessitated a period of convalescence for an additional 2 
months, through April 30, 1998. 

4.  From February 1990 to September 7, 1997, a right shoulder 
condition was manifested by flexion ranging from 40 to 113 
degrees and abduction ranging from 40 to 90 degrees; there 
was no evidence that the right arm was limited to motion 
restricted to 25 degrees from the side.

5.  From March 1, 1998 to October 18, 1998, a right shoulder 
condition was manifested by pain and an increase in flexion 
by 30 degrees; there was no evidence that the right arm was 
limited to motion restricted to 25 degrees from the side.

6.  From October 19, 1998, the veteran's right shoulder 
condition is manifested by flexion ranging from 107 to 180 
degrees and extension or abduction ranging from 39 to 180 
degrees; there is no evidence that the right arm is limited 
to motion restricted to 25 degrees from the side. 


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver or liver disease was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for cirrhosis of the liver, or liver 
disease, as secondary to alcohol use is precluded as a matter 
of law.  38 U.S.C.A. §§ 105(a), 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2006), see Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).

3.  The criteria for entitlement to an extension of a 
temporary total rating from to April 30, 1998 for 
convalescence following right shoulder surgery have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2006). 

4.  From February 1990 to September 7, 1997, the criteria for 
a 30 percent rating, but not higher, for the residuals of a 
right shoulder injury, post-operative have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1996).

5.  From May 1, 1998 to October 18, 1998, the criteria for a 
30 percent rating, but not higher, for the residuals of a 
right shoulder injury, post-operative have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1998).

6.  From October 19, 1998, the criteria for an evaluation in 
excess of 30 percent for the residuals of a right shoulder 
injury, post-operative, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held in 
part that a VCAA notice, as required by 38 U.S.C. § 5103(a) 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice, consistent with 38 U.S.C. §  
5103(a) and 38 C.F.R. §  3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating and service connection 
claims or notice for his claim for an extension of a 
temporary total disability rating.  However, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given and the case 
was then readjudicated by the RO.

The RO provided the veteran with letters dated March 2004 and 
October 2005, fully notifying the veteran of what is required 
to substantiate his claims.  Together, the notice letters 
provided the veteran with the applicable laws and 
regulations.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
the veteran status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claims, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, private and VA treatment records, and a several VA 
examinations.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis
 
Service Connection for Cirrhosis of the Liver

The veteran claims that cirrhosis of the liver, or liver 
disease, is due to service. Essentially, the veteran 
testified that the liver disease is caused by alcohol use.  
The veteran states that he was encouraged to drink in the 
service and that he tried to seek treatment for the alcohol 
abuse.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).
Service connection can also be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

Service medical records show alcoholism and note that the 
veteran enrolled in an anti-abuse program.

After service, there are diagnoses in April 1996 of ascites 
due to alcohol abuse
and alcohol related cirrhosis liver disease.  

In the present case, though the veteran is not claiming 
direct service connection, the Board notes that there is no 
evidence of cirrhosis of the liver or any liver disease in 
service.  Additionally, there is no medical evidence relating 
cirrhosis or liver disease to service.  Therefore, direct 
service connection is not warranted.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Rather, all the evidence shows that any liver condition, to 
include cirrhosis, is due to alcohol use.  However, since 
service connection has not been established for alcoholism, 
the claim for service connection for cirrhosis of the liver 
caused by alcohol use must fail as a matter of law. 
Therefore, secondary service connection cannot be granted.  
38 C.F.R. § 3.310 (2006). 

Moreover, the Board notes that service connection for 
alcoholism as a primary condition is precluded by the terms 
of 38 U.S.C.A.  1131.   8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover,  8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2006).  Accordingly, as there is no legal basis to 
establish service connection for primary alcoholism or 
alcohol abuse, the matter need not be addressed further 
because the law and not the evidence is dispositive. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extension of a temporary total disability rating beyond March 
1, 1998 

In the present case, the veteran seeks an extension of the 
temporary total evaluation granted for a right shoulder 
condition.  The veteran testified that the temporary total 
evaluation should be extended by two months.  The veteran 
states that he is supposed to go to physical therapy for the 
right shoulder to relieve the pain.  

A temporary total rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release. Such total rating will be followed by 
appropriate schedular evaluations. Total ratings will be 
assigned under this  if treatment of a service- connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2006).

Under 38 C.F.R. § 4.30(b), a temporary total rating may be 
extended under any of the three conditions above for one, two 
or three months beyond the initial three months. Extensions 
of one or more months up to six months beyond the initial 
six-month period may be made under (2) or (3) above, upon 
approval of the Adjudication Officer. 

In an April 1998 rating decision, the RO granted a 100 
percent temporary total evaluation assigned from September 8, 
1997 to March 1, 1998, based on surgical or other treatment 
necessitating convalescence, pursuant to 38 C.F.R. §  
4.30(a)(1). 

Additionally, of record are several notes from private 
physicians showing that convalescence is required.  A January 
1998 letter states that the veteran has been unable to work 
since September 1997 due to shoulder surgery.  The Board 
notes that, in January 1998, the veteran had right hand 
carpal tunnel surgery.  However, a February 1998 record shows 
that the veteran is on convalescent leave.  A March 1998 
record states that the veteran cannot return to work for 
three weeks.  An April 1998 record shows that convalescence 
is required for the next six weeks.  These statements 
indicate convalescence was required for the arm and shoulder.  

A July 1998 letter says that veteran is to have surgery in 
August 1998. October and November 1998 letters state that the 
veteran is to be on convalescent leave. Additionally, the 
veteran had arthroscopic surgery for internal derangement and 
impingement syndrome of the left shoulder in January 1999. 
January and February 1999 records state that the veteran is 
on convalescence leave at this time.

In the present case, the veteran received a convalescent 
rating for a total of six months.  In the present case, the 
evidence does show that the veteran had right shoulder 
physical therapy, reports of pain, and limitation of motion.  
Additionally, there are records from March and April 1998 
stating that the veteran cannot return to work for three 
weeks and that convalescence is required for the next six 
weeks, respectively.  Here, the veteran has requested an 
extension of convalescence based on these specific records 
for two additional months.  While it is not clear that the 
additional convalescence is solely to the right shoulder, the 
evidence is in equipoise and thus, doubt is resolved in the 
veteran's favor.

Therefore, the Board finds that the evidence supports 
extension of temporary total disability benefits through 
April 30, 1998. 38 C.F.R. § 4.30(b)(1).  By this decision, 
the Board is essentially granting a 100 percent temporary 
total rating for convalescence from March 1, 1998 through 
April 30, 1998, which is the period that a 100 percent rating 
had not been assigned by the RO.  

An extension for convalescence beyond April 30, 1998, 
however, is not warranted.  There is no evidence that any 
convalescence from this point was required for the right 
shoulder disability.  

The Board also recognizes that the veteran requested 
convalescence following a left shoulder surgery in January 
1999.  However, as previously noted, a total rating will only 
be assigned for surgery for treatment of a service-connected 
disability.  As the left shoulder is not a service-connected 
disability, a temporary total rating pursuant to 38 C.F.R. 
§ 3.40 is not warranted.

Increased rating for the residuals of a right shoulder 
injury, post-operative, currently evaluated as 30 percent 
disabling

The veteran was service connected for a right shoulder 
disability with a non-compensable evaluation, effective 
January 17, 1980.  In a February 1989 rating decision, the RO 
increased the rating to 20 percent, effective April 3, 1988.  
The veteran applied for an increased rating in February 1990.

During the course of this appeal, due to a right shoulder 
surgery the RO increased the veteran's rating to 100 percent 
from September 8, 1997 to February 28, 1998.  From March 1, 
1998, the rating was decreased to 20 percent.  The RO 
increased the rating to 30 percent, effective October 19, 
1998.  As the veteran has appealed all ratings since his 
claim in February 1990, the Board will look at each period 
separately.

Since the veteran is right-hand dominant, his right shoulder 
disability is rated as impairment of the major upper 
extremity.  38 C.F.R. § 4.69 (2006).  The Rating Schedule 
provides a minimum 20 percent rating for limitation of motion 
of the major arm to shoulder level under Diagnostic Code (DC) 
5201.  A 30 percent rating is warranted for limitation of 
motion of the major arm to midway between side and shoulder 
level.  Finally, the Rating Schedule provides a maximum 40 
percent rating for limitation of motion of the major arm to 
25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5201.  Full range of motion of the shoulder is 
measured from zero degrees to 180 degrees in forward 
elevation (flexion), zero degrees to 180 degrees in 
abduction, zero degrees to 90 degrees in external rotation, 
and zero degrees to 90 degrees in internal rotation.  38 
C.F.R. § 4.71, Plate I.

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The Board also notes 
that in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the 
Court held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

Evaluation in excess of 20 percent from February 1990 to 
September 7, 1997

1990 treatment records show pain in right shoulder.  In 1990, 
right shoulder flexion ranged from 40 to 95 degrees and 
abduction ranged from 40 to 70 degrees.  

April 1990 private treatment records show flexion at 113 
degrees, abduction at 44 degrees, and external rotation at 30 
degrees. 

At a May 1990 VA examination, the veteran reported that his 
shoulder hurt and he took medication for pain.  Examination 
showed moderate stiffness of the right shoulder joint.  
Flexion and abduction were 90 degrees.  The diagnoses were 
arthritis of the right shoulder, not found at present, and 
arthralgia of right shoulder joint, recurrent.  A right 
shoulder arthrogram was normal. 

June 1990 private treatment records show abduction at 68 
degrees. 

1993 treatment records show right shoulder pain. 

An August 1997 private examination showed painful limited 
motion in all planes with a positive impingement sign and 
slight crepitation with range of motion.  Abduction was 45 
degrees, flexion was 50 degrees, and rotation and extension 
were 15 degrees.  X-rays did not show osteoarthritis in the 
right shoulder.  The diagnosis was rotator cuff, tendinitis, 
right shoulder.  

September 1997 records show comprehensive diagnostic 
arthroscopy, right shoulder, with arthroscopic subacromial 
decompression and release of the coracoacromial ligament and 
limited debridement of anterior glenoid labral tear.

A review of the evidence shows that the a rating in excess of 
20 percent is warranted.  A 30 percent rating is warranted 
for limitation of motion of the major arm to midway between 
side and shoulder level.  During this time period, the 
veteran's range of motion on flexion ranged from 40 to 113 
degrees and abduction ranged from 40 to 90 degrees.  As this 
range of motion represents some limitation of motion 
restricted to midway between the side and shoulder level 
(specifically, between 0 and 45 degrees) and resolving doubt 
in favor of the veteran, a 30 percent rating is warranted for 
the period from February 1990 to September 7, 1997. 

A higher 40 percent evaluation is not warranted for the right 
shoulder condition from February 1990 to September 7, 1997 as 
there is no evidence that veteran's range of motion is 
restricted to 25 degrees from his side.  Therefore, a 30 
percent rating, but no higher, is warranted for the period 
from February 1990 to September 7, 1997. 



Evaluation in excess of 20 percent from May 1, 1998  to 
October 18, 1998

Treatment records showed therapy for the right shoulder and 
reports of right shoulder pain, and limitation of motion.  A 
June 1998 therapy record indicates that shoulder flexion 
increased by 30 degrees.  

A review of the evidence shows that a higher 30 percent 
rating is warranted for this period.  During this period, 
there are no range of motion studies provided in terms of 
degrees.  The private treatment records only show that the 
veteran's shoulder flexion increased, and that he experienced 
pain and limitation of motion.  However, as the veteran was 
rated as 30 percent disabling from February 1990 to September 
7, 1997, and resolving all doubt in favor of the veteran, a 
30 percent rating is warranted from May 1, 1998 to October 
18, 1998.  
  
A higher 40 percent evaluation is not warranted for the right 
shoulder condition from March 1, 1998 to October 18, 1998 as 
there is no evidence that veteran's range of motion is 
restricted to 25 degrees from his side.  Therefore, a 30 
percent rating, but no higher, is warranted for the period 
from May 1, 1998 to October 18, 1998. 

Evaluation in excess of 30 percent from October 19, 1998

In an October 19, 1998 treatment record, the veteran's 
flexion was 107 degrees and extension was 46 degrees.  
Treatment records show therapy for the right shoulder. 
In November 1998, flexion was 128 degrees and extension was 
39 degrees. 

December 1998 treatment records show occupational therapy for 
the right shoulder.  Flexion was 128 degrees, extension was 
39 degrees, abduction was 68 degrees, internal rotation was 
31 degrees, and external rotation was 65 degrees.  Records 
noted a decrease in active shoulder flexion.  

A January 2000 letter from a private physician stated that 
the veteran continued to suffer from partial tears in his 
shoulder region which continued to cause him persistent pain 
and limited motion within his shoulders, especially on the 
left.  The letter stated that he had undergone surgical 
intervention, but had an incomplete recovery as he continued 
to suffer from persistent pain and limited range of motion.

At a September 2000 VA examination, the veteran complained of 
pain and stiffness aggravated by minimal strenuous 
activities.  Right shoulder elevation was 40 degrees, 
abduction was 30 degrees, external rotation was 30 degrees, 
and internal rotation was 40 degrees.  Examination showed 
mild stiffness of the right shoulder with limitation of 
motion of the shoulder joint, and mild pain involving the 
right shoulder on motion. 

At an October 2002 VA examination, the veteran reported that 
the pain was unbearable and aggravated by sudden movements 
and strenuous exercise.  He stated that his ability to 
function was limited.  Right shoulder extension was 20 
degrees with stiffness noted at 20 degrees ending at 45 
degrees.  Flexion was 160 degrees with pain and stiffness 
starting at 140 degrees and ending at 160 degrees.  Abduction 
was 10 degrees with pain starting at 10 degrees and ending at 
0 degrees. Internal rotation was 90 degrees.   There was no 
active swelling or inflammatory process.  There was 
tenderness at the joint with palpation, weakness with grip, 
and guarded movement in the right shoulder with manipulation.  
The diagnosis was evidence of prior surgery with 
acromioplasty, repair of the rotator cuff tendon, and very 
small fraying of the undersurface of the rotator cuff tendon, 
particularly its infraspinatus segment.  There was no full 
thickness tear seen.

At a September 2004 VA examination, the veteran reported that 
he sees doctor once a year, takes medication once or twice a 
day, and uses creams and a TENS unit for right shoulder pain.  
He reported his joint pain as constant and severe on a daily 
basis.  There were no dislocations or recurrent subluxations 
of the right shoulder and the veteran did not experience 
symptoms of an inflammatory arthritis-like fever, chills, 
redness or swelling of the right shoulder. He had difficulty 
lifting objects.  Examination did not show redness, swelling 
or effusion.  There was a slight tenderness to deep pressure 
around the right shoulder joint.  The muscles around the 
shoulder were well developed with no atrophy.  Flexion of the 
right shoulder was not aggressively done as the veteran kept 
pushing the examiner's hands off.  Forward flexion and 
abduction were around 0 to 180 degrees, internal rotation was 
from 0 to 90 degrees, and external rotation was from 0 to 90 
degrees. The veteran showed obvious positive Waddell's 
testing for non-organic signs of pain manifested by 
overreaction to the examination, positive simulation testing 
and lack of cooperation during the examination.  Though the 
veteran claimed he had pain and fatigue on repetitive motion, 
examiner did not observe a change in forward flexion or 
abduction.  The examiner estimated no limitation of motion 
with flare-ups.  An MRI of right shoulder was normal and 
range of motion was normal. 

Treatment records from June 2006 showed rotator cuff tear, 
shoulder pain and impingement syndrome. 

A July 2006 MRI showed AC osteoarthrosis with possible 
acromioplasty, minimal subacromial bursitis, minimal 
tendinopathy without tear of the rotator cuff, benign bone 
cuts, and blunting of the bicipital labral complex which may 
be post surgical. 

A review of the evidence shows that a rating in excess of 30 
percent is not warranted.  During this period, the veteran's 
flexion ranged from 107 to 180 degrees and extension or 
abduction ranged from 39 to 180 degrees.  The veteran's 
minimum flexion is 107 degrees and abduction or extension is 
39 degrees.  As there is no evidence that the veteran's right 
arm is limited to motion from 25 degrees from his side, a 
higher 40 percent rating is not warranted under DC 5201. 

Additionally, there is no evidence of functional loss due to 
pain or flare-ups.  Though the veteran asserts that he 
experiences pain on any motion, the September 2004 VA 
examiner stated that there was no additional limitation of 
motion with flare-ups.  There is no other medical evidence 
showing an inability to engage in other activities, including 
employment.
  
The Board acknowledges that the veteran believes that his 
condition is worse than contemplated by the current rating.  
However, as a lay person the veteran is not competent to give 
an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for a higher rating under DC 5201 have not been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.71a (2006), 
DC 5201.  


ORDER

Service connection for cirrhosis of the liver is denied. 

An extension of a temporary total disability rating to April 
30, 1998 pursuant to 38 C.F.R. §  4.30 for a period of 
convalescence following surgery to treat the service-
connected right shoulder disability is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.. 

From February 1990 to September 7, 1997, a 30 percent 
evaluation is granted for the residuals of a right shoulder 
injury, post-operative, subject to the controlling 
regulations applicable to the payment of monetary benefits. 

From May 1, 1998 to October 18, 1998, a 30 percent evaluation 
is granted for the residuals of a right shoulder injury, 
post-operative, subject to the controlling regulations 
applicable to the payment of monetary benefits. 

From October 19, 1998, a rating in excess of 30 percent for 
the residuals of a right shoulder injury, post-operative is 
denied.

REMAND

At his hearing, the veteran stated that his duodenal ulcer 
caused him diarrhea and constipation two to three times a 
week.  Additionally, he testified that he experiences 
cramping and bloating.  He stated that he had been treated by 
private physicians for the duodenal ulcer.  These records are 
not associated with the claims file.   Accordingly, the case 
is REMANDED for the following action:

1. Ask the veteran to identify and provide the 
proper release forms for any private medical 
records pertaining to treatment for the 
duodenal ulcer; or alternatively to provide 
the private medical records directly to VA.  
The RO/AMC should also obtain any current 
treatment records from the VA Health Care 
System for the duodenal ulcer. 

2. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of the 
case before the claim is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


